Citation Nr: 9908377	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-18 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $4,367.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1995, by 
the Committee on Waivers and Compromises (COWC) of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT


The veteran's request for waiver of indebtedness in the 
amount of $4,367.00 was not submitted within 180 days after 
his receipt of notification of such indebtedness in August 
1993.


CONCLUSION OF LAW

The veteran's request for waiver of his debt was not filed in 
a timely manner, and consideration of such request is, 
therefore, precluded.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Furthermore, he has not indicated that there any additional 
records of probative value that are available and that have 
not already been included in the claims folder.  Accordingly, 
the Board finds that all relevant evidence has been properly 
developed and that the duty to assist the appellant in 
developing pertinent facts, as set forth by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The Board notes that 38 U.S.C.A. § 5302(a) provides that a 
debt will be waived if recovery of such debt would be against 
equity and good conscience, so long as "...an application 
for relief is made within 180 days from the date of 
notification of the indebtedness...or within such longer 
period as...is reasonable in a case in which the payee 
demonstrates ...that such notification was not actually 
received by such payee within a reasonable period after such 
date...."  Similarly, the Code of Federal Regulations, at 
38 C.F.R. § 1.963(b)(2), provides that, generally, where a 
notice of indebtedness is issued on or after April 1, 1983, 
"...[a] request for waiver of [such] an indebtedness shall 
only be considered...if made within 180 days following the 
date [that the] notice of indebtedness [was] issued."  If, 
however, an individual requesting waiver 
"demonstrat[es]...that, as a result of an error by either 
the Department of Veterans Affairs or the postal authorities, 
or due to other circumstances beyond the debtor's control, 
there was a delay in his or her receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing..., the 180 day period may be extended."  In such 
exceptional cases, "...the 180 day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  See id.

The record shows that the appellant was notified of his 
indebtedness, and of his appellate/waiver rights, by letter 
dated August 16th, 1993 .  It was not until November 1994, 
more than one year later, that the appellant submitted a 
request for waiver of his indebtedness.  Because the 
appellant failed to submit his request for waiver until well 
after the 180-day time limit had expired, such request may be 
deemed timely only if it can be demonstrated (1) that there 
was a delay in the appellant's receipt of the notice of 
indebtedness and (2) that any such delay resulted from VA or 
postal error or from other circumstances beyond the 
appellant's control.  The appellant, however, has offered no 
indication that there was any delay in his receipt of the 
notice of indebtedness VA appears to have mailed him on 
August 16th, 1992.  The notice appears to have been mailed to 
the address of record, and, in view of the presumption of 
administrative regularity, it must be concluded that the 
notice was timely received as there is no evidence to the 
contrary.  

Given the lack of any indication of delay in the receipt of 
his notice of indebtedness (as caused by VA error, postal 
error, or otherwise), the Board is left to surmise that the 
appellant did, in fact, receive notice of his indebtedness in 
August of 1993.  Accordingly, and because the appellant's 
request for waiver was not received until November 1994, such 
request must be deemed untimely.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
  The Board notes that the appellant was subsequently notified of a second overpayment in the amount of 
$4,693.00 in August 1994.  The total outstanding indebtedness was $9,060.00.  The request for waiver 
received in November 1994 was considered to be timely with respect to the second overpayment.  In 
February 1995, the COWC granted a partial waiver in the amount of $4,693.00, consisting of entire the 
second overpayment debt. 
- 4 -


- 1 -


